UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 05-7698



BARRY L. HARRIS,

                                              Plaintiff - Appellant,

          versus


CAPTAIN HAWKINS, Captain/Security;      SERGEANT
WYNN,   Sergeant/Security; OFFICER       TALLEY,
Officer/Security,

                                             Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk.   Robert G. Doumar, Senior
District Judge. (CA-05-567-2-RGD)


Submitted: January 26, 2006                 Decided:   February 3, 2006


Before LUTTIG, WILLIAMS, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Barry L. Harris, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

               Barry    L.    Harris     appeals     the   district    court’s   order

dismissing without prejudice his complaint filed under 42 U.S.C.

§ 1983 (2000).         We have reviewed the record and find no reversible

error.     Accordingly, we affirm for the reasons stated by the

district court.         See Harris v. Hawkins, No. CA-05-567-2-RGD (E.D.

Va. Oct. 11, 2005).                We dispense with oral argument because the

facts    and    legal    contentions        are     adequately   presented    in   the

materials      before        the    court   and     argument   would   not   aid   the

decisional process.



                                                                             AFFIRMED




                                            - 2 -